DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
The disclosure is objected to because of the following informalities: in para. 14, the specification states the patent contains at least one drawing in color; however, no color drawings have been submitted. Applicant is invited to clarify the record as to whether or not color drawings are part of the application.  
Appropriate correction is required.

The abstract of the disclosure is objected to because it is exceeds the suggested word limit for an abstract.  Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
Claim 1 is interpreted as being drawn to a method that comprises three steps.
The first step is “collecting a genomic deoxyribonucleic acid (DNA) sample from a human subject”. The step broadly encompasses isolating DNA from a biological sample of a human subject or receiving a sample of DNA isolated from the human subject.
The second step is “screening the genomic DNA sample to determine the human subject’s copy number of survival motor neuron 1 (SMN1) gene and whether one of the copies of the SMN1 gene is positive for a polymorphism associated with non-carriers of SMA having two copies of the SMN1 gene”. The step broadly encompasses assaying the genomic DNA sample for the SMN1 gene copy number and a polymorphism associated with non-carriers of SMA having two copies of the SMN1 gene as well as screening data from the genomic DNA sample for the two parameters. The polymorphisms are not limited in the claim and broadly encompass any polymorphism in any region of the SMN1 gene known at the time of filing or yet to be discovered that are associated with non-carriers of SMA having two copies of the SMN1 gene.
The third step is “determining the human subject as not a carrier of SMA”. The determining step, which may be performed in a purely mental manner, is based on the human subject having two copies of the SMN1 gene with one of the two copies being positive for the polymorphism. In other words, the step of “determining” implicitly requires screening the genomic DNA sample as having to two copies of the SMN1 gene and being positive for the polymorphism. A carrier of SMA is interpreted as being a carrier (1+0) or a silent carrier (2+0). The claim does not encompass the following embodiments:
SMN1 gene with one of the copies being positive for the polymorphism and is determined to be not be a carrier of SMA; or

a human subject is determined to have two copies of the SMN1 gene with none of the copies being positive for the polymorphism (i.e. is negative for the polymorphism) and determined to be not be a carrier of SMA.

The second embodiment in which the human subject is positive for the polymorphism and determined to be a carrier is taught and/or suggested by the art of Luo (Genetics in Medicine. 2014. 16(2):149; cited on the 6/25/2020 IDS), Edelmann (US 2014/0199695 A1; cited on the 6/25/2020 IDS), and Feng (Genetics in Medicine. 2017. 19(8):936; cited on the 6/25/2020 IDS). Each of Luo (Table 1), Edelmann (Table 9) and Feng (Table 2) determine the opposite (i.e. the patient is a carrier) than that required by the present claim based on the copy number of the SMN1 gene and the presence of a polymorphism, such as g.27134T>G.

	Claim 2 depends from claim 1 and further limits it by requiring the polymorphism associated with non-carriers of SMA having two copies of the SMN1 gene to be a SNP in intron 7 of the SMN1 gene.

	Claim 3 depends from claim 2 and further limits it by requiring the SNP to be g.27134T>G. The g.27134T>G SNP is known in the art as demonstrated by Luo, Edelmann and Feng.

	Claim 4 depends from claim 1 and further limits it by requiring the step of “determining” to include identifying the human subject as having one copy of the SMN1 SMN1 genes also being positive for the g.27134T>G SNP.

	Claim 5 depends from claim 1 and further limits it by requiring a step of providing the human subject a risk assessment of being a non-carrier (1+1), carrier (1+0) or silent carrier (2+0) of SMA based on the copy number of the SMN1 gene and the presence or absence of the g.27134T>G SNP on one of the SMN1 genes. It is noted that claim 1 implicitly requires screening the DNA as having two copies of the SMN1 gene and the presence of the polymorphism.

Claim 6 is interpreted as being drawn to a method that comprises two steps.
The first step is “screening a genomic DNA sample to determine the individual copy number of survival motor neuron 1 (SMN1) gene and whether one of the copies of the SMN1 gene is positive for a polymorphism associated with non-carriers of SMA who have two copies of the SMN1 gene”. The step broadly encompasses assaying the genomic DNA sample for the SMN1 gene copy number and a polymorphism associated with non-carriers of SMA who have two copies of the SMN1 gene as well as screening data from the genomic DNA sample for the two parameters. The polymorphisms are not limited in the claim and broadly encompass any polymorphism in any region of the SMN1 gene known at the time of filing or yet to be discovered that are associated with non-carriers of SMA having two copies of the SMN1 gene. The term “an individual” is interpreted in view of the instant specification as being a human individual in view of the SMN1 gene and the particular SNP analyzed by the specification.
The second step is “determining the individual to have decreased risk of being a carrier of SMA”. The determining step, which may be performed in a purely mental manner, is based on the screening demonstrating two copies of the SMN1 gene are present and one of the two copies is positive for the polymorphism. In other words, the step of “determining” implicitly requires screening the genomic DNA sample as having two copies of the SMN1 gene and being positive for the polymorphism. A carrier of SMA is interpreted as being a carrier (1+0) or a silent carrier (2+0). The claim does not encompass the following embodiments:
an individual is screened as having three copies of the SMN1 gene with one of the copies being positive for the polymorphism and is determined to not be at risk of being a carrier of SMA; or

an individual is determined to have two copies of the SMN1 gene with none of the copies being positive for the polymorphism (i.e. is negative for the polymorphism) and is determined to not be at risk of being a carrier of SMA.

The second embodiment in which in which the individual is positive for the polymorphism and determined to be at risk of being a carrier is taught and/or suggested by the art of Luo, Edelmann, and Feng. Each of Luo (Table 1), Edelmann (Table 9) and Feng (Table 2) determine the opposite (i.e. the patient is a carrier) than that required by the present claim based on the copy number of the SMN1 gene and the presence of a polymorphism, such as g.27134T>G.

	Claim 7 depends from claim 6 and further limits it by requiring the polymorphism associated with non-carriers of SMA having two copies of the SMN1 gene to be a SNP in intron 7 of the SMN1 gene.

	Claim 8 depends from claim 7 and further limits it by requiring the SNP to be g.27134T>G. The g.27134T>G SNP is known in the art as demonstrated by Luo, Edelmann and Feng.

	Claim 9 depends from claim 6 and further limits it by requiring the step of “determining” to include identifying the individual as having one copy of the SMN1 gene on each of the individual’s two 5q13.2 chromosomes, with one of the SMN1 genes also being positive for the g.27134T>G SNP.

	Claim 10 depends from claim 6 and further limits it by requiring a step of counseling the individual of the individual’s decreased risk of being a carrier (1+0) or silent carrier (2+0) of SMA based on the individual’s copy number of the SMN1 gene and the presence or absence of the g.27134T>G SNP on one of the SMN1 genes. It is noted the claim implicitly requires screening the genomic DNA sample as having two copies of the SMN1 gene and being positive for the polymorphism.

	Claim 11 depends from claim 6 and further limits it by requiring a further step of collecting the genomic DNA sample from the individual prior to the screening step. The step broadly encompasses isolating DNA from a biological sample of a human subject or receiving a sample of DNA isolated from the human subject.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exceptions without significantly more.
	The claim(s) recite(s) the following steps:
“screening the genomic DNA sample to determine the human subject’s copy number of survival motor neuron 1 (SMN1) gene and whether one of the copies of the SMN1 gene is positive for a polymorphism associated with non-carriers of SMA having two copies of the SMN1 gene” (claims 1-5);

 “determining the human subject as not a carrier of SMA” (claims 1-5);

“identifying the human subject as having one copy of the SMN1 gene on each of the human subjects two 5q13.2 chromosomes, with one of the SMN1 genes also being positive for the g.27134T>G SNP” (claim 4);

“providing the human subject a risk assessment of being a non-carrier (1+1), carrier (1+0) or silent carrier (2+0) of SMA based on the copy number of the SMN1 gene and the presence or absence of the g.27134T>G SNP on one of the SMN1 genes” (claim 5);

“screening a genomic DNA sample to determine the individual copy number of survival motor neuron 1 (SMN1) gene and whether one of the copies of the SMN1 gene is positive for a polymorphism associated with non-carriers of SMA who have two copies of the SMN1 gene” (claims 6-11);

“determining the individual to have decreased risk of being a carrier of SMA” (claims 6-11);

“identifying the individual as having one copy of the SMN1 gene on each of the individual’s two 5q13.2 chromosomes, with one of the SMN1 genes also being positive for the g.27134T>G SNP” (claim 9); and

“counseling the individual of the individual’s decreased risk of being a carrier (1+0) or silent carrier (2+0) of SMA based on the individual’s copy number of the SMN1 gene and the presence or absence of the g.27134T>G SNP on one of the SMN1 genes” (claim 10).

	Claims 2-3 further limit the polymorphism of the step of “screening” of claim 1.
	Claims 7-8 further limit the polymorphism of the step of “screening” of claim 6.

	The above noted steps are each abstract ideas in that they can be performed in a purely mental manner by reading and analyzing data to reach a determination. The amount of data to be considered is minimal as the claim focuses on a single gene and a single polymorphism within the gene. Furthermore, the “counseling” step of claim 10 coordinates human activity by encompassing the interaction between a doctor and a patient.
	The claims further include a natural phenomenon that is the relationship between SMN1 copy number and SMN1 polymorphisms and the carrier status of a human.
The judicial exceptions are not integrated into a practical application because the claims do not involve: improvements to the functioning of a computer or to any other technology or technical field; applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exception with, or by use of, a particular machine; or effecting a transformation or reduction of a particular article to a different state or thing. The claimed limitations add insignificant extra-solution activity to the judicial exceptions.
While it may be argued that the present invention may improve upon the teachings of Luo, Edelmann and Feng, it is noted that the particular elements used in the methods of the examples in the specification are not required by the full scope of the pending claims. Thus, any improvement is not captured by all embodiments of the present claims. Furthermore, the improvement is not tangible as it does not improve a 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims encompass the use of well-known techniques used in a conventional manner as described in paragraphs 46 and 51 of the instant specification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-7 and 9-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
SMN1 gene. The full scope of the polymorphisms is not understood because only a single polymorphism, the SNP g.27134T>G, is disclosed. This single SNP is not representative of all the potential polymorphisms to be screened for and used as the basis for making a determination about a human as to their carrier status for SMA. For example, it is not described how this single SNP may be used to predict the existence of unknown polymorphisms at the time of the filing of this application. Furthermore, even if polymorphisms may be identified, the is no reasonable method by which it can be concluded whether or not they are associated with non-carriers of SMA who have at least two copies of the SMN1 gene.
Claim 5 specifies providing a risk assessment based on the presence or absence of the g.27134T>G SNP on one of the SMN1 genes. The risk of being a carrier or a silent carrier as described by the instant specification is associated with the absence of the g.27134T>G SNP and the risk of being a non-carrier as described by the instant specification is associated with the presence of the g.27134T>G SNP. The instant specification does not describe how to determine a carrier status based on the absence of the g.27134T>G SNP and if it is absent, what other criteria, i.e. copy number must be present to determine the carrier status.
Claim 10 specifies counseling the individual of decreased risk based on the presence or absence of the g.27134T>G SNP on one of the SMN1 genes. The decreased risk of being a carrier or a silent carrier as described by the instant specification is associated with the presence of the g.27134T>G SNP. The instant 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 and 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the claim describes the “determining” step of claim 1 and refers to “one of the SMN1 genes also being positive for the g.27134T>G SNP”. The reference to the “g.27134T>G SNP” lacks proper antecedent basis because the claim does not previously mention the “g.27134T>G SNP” or require the screening step to determine the presence of the “g.27134T>G SNP”. As such, there is a gap between the elements of claim 4 as required by claim 1 and the determination that is required by claim 4.
Regarding claim 5, the claim requires a step of “providing” a risk assessment and refers to the “presence or absence of the g.27134T>G SNP on one of the SMN1 gene”. The reference to the “g.27134T>G SNP” lacks proper antecedent basis because the claim does not previously mention the “g.27134T>G SNP” or require the screening step to determine the presence of the “g.27134T>G SNP”. As such, there is a gap between the elements of claim 5 as required by claim 1 and the risk assessment that is provided by claim 5.
Furthermore, claim 5 as depending from claim 1 requires determining the human subject is not a carrier of SMA based on two copies of the SMN1 gene with one of the copies being positive for a polymorphism. It is unclear how a risk assessment of being a carrier or silent carrier can be provided when claim 1 does not require screening for the g.27134T>G SNP and the claim determines the human subject is a non-carrier, i.e. is not a carrier of SMA.
Regarding claim 9, the claim describes the “determining” step of claim 6 and refers to “one of the SMN1 genes also being positive for the g.27134T>G SNP”. The reference to the “g.27134T>G SNP” lacks proper antecedent basis because the claim does not previously mention the “g.27134T>G SNP” or require the screening step to determine the presence of the “g.27134T>G SNP”. As such, there is a gap between the elements of claim 9 as required by claim 6 and the determination that is required by claim 9.
Regarding claim 10, the claim requires a step of “counseling” the individual and refers to the “presence or absence of the g.27134T>G SNP on one of the SMN1 gene”. The reference to the “g.27134T>G SNP” lacks proper antecedent basis because the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davison (ACMG Annual Clinical Genetics Meeting; Poster, 2017 (1 pages); cited on the 6/25/2020 IDS).
It is noted the Davison reference is understood by the Examiner to be by the applicant of the present application. The figures of the Davison reference are identical to the figures of the present application.
Regarding claims 1-11, Davison teaches collecting and sequencing human genomic DNA to screen for the copy number of the SMN1 gene and for the genotype of the g.27134T>G SNP. Davison teaches determining the carrier status of the human based on the copy number and the presence of the g.27134T>G SNP, which is the human is not a carrier or at decreased risk of being a carrier or a silent carrier.

Conclusion
No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574.  The examiner can normally be reached on 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JOSEPH G. DAUNER/Primary Examiner, Art Unit 1634